DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “an apparatus for dynamic communications paths for sensors in an autonomous vehicle, the apparatus configured to perform steps…,” as recited in claim 7, lines 1-2. 
(b) “an apparatus configured to perform steps…,” as recited in claim 13, line 2.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 7-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 4, line 2 the term “the first signal” lacks antecedent basis. The examiner cannot find a previous introduction of “the first signal.” For purposes of compact prosecution, the examiner is assuming the applicant intended to mean “the first sensor.” 
(b) Regarding Claim 10, line 2 the term “the first signal” lacks antecedent basis. The examiner cannot find a previous introduction of “the first signal.” For purposes of compact prosecution, the examiner is assuming the applicant intended to mean “the first sensor.” 
(c) Regarding Claim 16, line 2 the term “the first signal” lacks antecedent basis. The examiner cannot find a previous introduction of “the first signal.” For purposes of compact prosecution, the examiner is assuming the applicant intended to mean “the first sensor.” 
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) “an apparatus for dynamic communications paths for sensors in an autonomous vehicle, the apparatus configured to perform steps comprising: detecting a fault … severing … a first communication path … and establishing … a second communication path,” as recited in claim 7. The examiner cannot find corresponding structure of the apparatus which performs the above steps. A review of the specification only provides disclosure of an “apparatus” at a high level (see paragraph [0015]), a “programmable data processing apparatus” (see paragraph [0074]), and “other programmable apparatus” (see paragraph [0075]). As a result, the examiner finds the applicant fails to provide proper disclosure of structure, materials, or acts for performing the recited function. Therefore, claim 7 fails to satisfy the requirements of 35 U.S.C. §112(b). 
(b) “an apparatus configured to perform steps comprising: detecting a fault … severing … a first communication path … and establishing … a second communication path,” as recited in claim 13. The examiner cannot find corresponding structure of the apparatus which performs the above steps. A review of the specification only provides disclosure of an “apparatus” at a high level (see paragraph [0015]), a “programmable data processing apparatus” (see paragraph [0074]), and “other programmable apparatus” (see paragraph [0075]). As a result, the examiner finds the applicant fails to provide proper disclosure of structure, materials, or acts for performing the recited function. Therefore, claim 13 fails to satisfy the requirements of 35 U.S.C. §112(b). 
Therefore, claims 7-18 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) “an apparatus for dynamic communications paths for sensors in an autonomous vehicle, the apparatus configured to perform steps comprising: detecting a fault … severing … a first communication path … and establishing … a second communication path,” as recited in claim 7. The examiner cannot find adequate corresponding structure of the apparatus which performs the above steps. A review of the specification only provides disclosure of an “apparatus” at a high level (see paragraph [0015]), a “programmable data processing apparatus” (see paragraph [0074]), and “other programmable apparatus” (see paragraph [0075]). As a result, the examiner finds the applicant fails to provide proper disclosure of structure, materials, or acts for performing the recited function. 
(b) “an apparatus configured to perform steps comprising: detecting a fault … severing … a first communication path … and establishing … a second communication path,” as recited in claim 13. The examiner cannot find corresponding structure of the apparatus which performs the above steps. A review of the specification only provides disclosure of an “apparatus” at a high level (see paragraph [0015]), a “programmable data processing apparatus” (see paragraph [0074]), and “other programmable apparatus” (see paragraph [0075]). As a result, the examiner finds the applicant fails to provide proper disclosure of structure, materials, or acts for performing the recited function. 
(c) Claims 8-12 and 14-18 are rejected to for depending on independent claims 7 and 13 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because:
(a) Claims 3, 9, and 15 directed to a “a loss signal from the first sensor the first sensor.
(b) Claims 4, 10, and 16 are directed to the “first sensor comprises determining that the first signal fails to respond to a message.”
The broadest reasonable interpretation of “loss signal from the first sensor” and “the first signal fails to respond to a message” could be interpreted by one of ordinary skill in the art to encompass transitory forms of signal transmission. Moreover, a review of the applicant’s specification fails to indicate that the signals are non-transitory signals. The only mention of non-transitory signals corresponds to the computer readable storage (see applicant’s specification paragraph [0070]) and not in regards to sensor signals. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. U.S. Patent 9,868,446 (hereinafter, Zhu), in view of Fehr et al. U.S. P.G. Publication 2005/0038583 (hereinafter, Fehr). 
Regarding Claim 1, Zhu teaches a method for dynamic communications paths for sensors in an autonomous vehicle (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1), comprising:
-detecting a fault associated with a first sensor of a plurality of sensors associated with a same sensing space of the autonomous vehicle (detecting an issue or fault with a first sensor of a plurality of sensors associated with the same sensing space of the autonomous vehicle (e.g., issue or failure of a first sensor of a plurality of sensors at the front of the vehicle), Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49); …
	The examiner finds Zhu does not specifically teach the method to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors.
	The examiner finds Fehr discloses, teaches, or suggests the above missing limitations. Fehr teaches a switched network fabric, wherein the switched network can establish a communication path between a processing unit and devices (e.g., a first sensor) (Fehr, Paragraphs 0028 and 0036 and Figures 1 and 5). Moreover, Fehr teaches that in the event of detecting a failure or fault, bypassing (i.e., severing) the failure or fault (Fehr, Paragraph 0034 and Figure 3). Fehr additionally teaches the ability to establish a new communication path based on the detected fault, wherein the new communication path (i.e., second communication path) is between a processor and another device (i.e., second sensor) (Fehr, Paragraphs 0034 and Figure 3).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhu to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors, as disclosed, taught, or suggested by Fehr.
	It would have been obvious to modify and combine the cited references because bypassing and generating a new path avoids undesired consequences such as path failure and path congestion within a vehicle system (Fehr, Paragraph 0028).
Regarding Claim 2, Zhu, as modified, teaches the method of claim 1, wherein detecting the fault associated with the first sensor comprises determining, based on sensor data received from the first sensor, that the first sensor is faulty (detecting an issue or fault with a first sensor based on the data received from the first sensor to the vehicle system, Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49).
Regarding Claim 5, Zhu, as modified, teaches the method of claim 1, further comprising: receiving, before severing the first communications path, via the first communications path, first sensor data from the first sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a first communication path to receive first sensor data from the first sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1); and receiving, after establishing the second communications path, via the second communications path, second sensor data from the second sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a second communication path to receive second sensor data from a second sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1).
Regarding Claim 7, Zhu teaches an apparatus for dynamic communications paths for sensors in an autonomous vehicle (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1), the apparatus configured to perform steps comprising: 
-detecting a fault associated with a first sensor of a plurality of sensors associated with a same sensing space of the autonomous vehicle (detecting an issue or fault with a first sensor of a plurality of sensors associated with the same sensing space of the autonomous vehicle (e.g., issue or failure of a first sensor of a plurality of sensors at the front of the vehicle), Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49); 
The examiner finds Zhu does not specifically teach the apparatus to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors.
	The examiner finds Fehr discloses, teaches, or suggests the above missing limitations. Fehr teaches a switched network fabric, wherein the switched network can establish a communication path between a processing unit and devices (e.g., a first sensor) (Fehr, Paragraphs 0028 and 0036 and Figures 1 and 5). Moreover, Fehr teaches that in the event of detecting a failure or fault, bypassing (i.e., severing) the failure or fault (Fehr, Paragraph 0034 and Figure 3). Fehr additionally teaches the ability to establish a new communication path based on the detected fault, wherein the new communication path (i.e., second communication path) is between a processor and another device (i.e., second sensor) (Fehr, Paragraphs 0034 and Figure 3).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Zhu to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors, as disclosed, taught, or suggested by Fehr.
	It would have been obvious to modify and combine the cited references because bypassing and generating a new path avoids undesired consequences such as path failure and path congestion within a vehicle system (Fehr, Paragraph 0028).
Regarding Claim 8, Zhu, as modified, teaches the apparatus of claim 7, wherein detecting the fault associated with the first sensor comprises determining, based on sensor data received from the first sensor, that the first sensor is faulty (detecting an issue or fault with a first sensor based on the data received from the first sensor to the vehicle system, Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49).
Regarding Claim 11, Zhu, as modified, teaches the apparatus of claim 7, further comprising: receiving, before severing the first communications path, via the first communications path, first sensor data from the first sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a first communication path to receive first sensor data from the first sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1); and receiving, after establishing the second communications path, via the second communications path, second sensor data from the second sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a second communication path to receive second sensor data from a second sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1).
Regarding Claim 13, Zhu teaches an autonomous vehicle for dynamic communications paths for sensors in an autonomous vehicle (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1), the autonomous vehicle comprising an apparatus configured to perform steps comprising: 
-detecting a fault associated with a first sensor of a plurality of sensors associated with a same sensing space of the autonomous vehicle (detecting an issue or fault with a first sensor of a plurality of sensors associated with the same sensing space of the autonomous vehicle (e.g., issue or failure of a first sensor of a plurality of sensors at the front of the vehicle), Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49); …
The examiner finds Zhu does not specifically teach the autonomous vehicle to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors.
	The examiner finds Fehr discloses, teaches, or suggests the above missing limitations. Fehr teaches a switched network fabric, wherein the switched network can establish a communication path between a processing unit and devices (e.g., a first sensor) (Fehr, Paragraphs 0028 and 0036 and Figures 1 and 5). Moreover, Fehr teaches that in the event of detecting a failure or fault, bypassing (i.e., severing) the failure or fault (Fehr, Paragraph 0034 and Figure 3). Fehr additionally teaches the ability to establish a new communication path based on the detected fault, wherein the new communication path (i.e., second communication path) is between a processor and another device (i.e., second sensor) (Fehr, Paragraphs 0034 and Figure 3).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Zhu to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors, as disclosed, taught, or suggested by Fehr.
	It would have been obvious to modify and combine the cited references because bypassing and generating a new path avoids undesired consequences such as path failure and path congestion within a vehicle system (Fehr, Paragraph 0028).
Regarding Claim 14, Zhu, as modified, teaches the autonomous vehicle of claim 13, wherein detecting the fault associated with the first sensor comprises determining, based on sensor data received from the first sensor, that the first sensor is faulty (detecting an issue or fault with a first sensor based on the data received from the first sensor to the vehicle system, Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49).
Regarding Claim 17, Zhu, as modified, teaches the autonomous vehicle of claim 13, further comprising: receiving, before severing the first communications path, via the first communications path, first sensor data from the first sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a first communication path to receive first sensor data from the first sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1); and receiving, after establishing the second communications path, via the second communications path, second sensor data from the second sensor (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time, thus the vehicle system is capable of having a second communication path to receive second sensor data from a second sensor, Zhu, Col. 3 Lines 16-31 and Col. 10 Lines 40-49 and Figure 1).
Regarding Claim 19, Zhu teaches a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for dynamic communications paths for sensors in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of (continuous (i.e., dynamic) communication paths for the sensors of an autonomous vehicle (i.e., vehicle system has numerous communication pathways to items like sensors, systems within the vehicle (e.g., braking system), and devices (e.g., acceleration device), which communicate in real-time through the use of a computer system having software instructions stored in memory, Zhu, Col. 3 Lines 16-31, Col. 10 Lines 40-49, and Col. 7 Lines 1-18 and Figure 1): 
-detecting a fault associated with a first sensor of a plurality of sensors associated with a same sensing space of the autonomous vehicle (detecting an issue or fault with a first sensor of a plurality of sensors associated with the same sensing space of the autonomous vehicle (e.g., issue or failure of a first sensor of a plurality of sensors at the front of the vehicle), Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49) …; 
The examiner finds Zhu does not specifically teach the computer program product to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors.
	The examiner finds Fehr discloses, teaches, or suggests the above missing limitations. Fehr teaches a switched network fabric, wherein the switched network can establish a communication path between a processing unit and devices (e.g., a first sensor) (Fehr, Paragraphs 0028 and 0036 and Figures 1 and 5). Moreover, Fehr teaches that in the event of detecting a failure or fault, bypassing (i.e., severing) the failure or fault (Fehr, Paragraph 0034 and Figure 3). Fehr additionally teaches the ability to establish a new communication path based on the detected fault, wherein the new communication path (i.e., second communication path) is between a processor and another device (i.e., second sensor) (Fehr, Paragraphs 0034 and Figure 3).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer program product of Zhu to include severing, in response to detecting the fault, a first communications path in a switched fabric between a processing unit and the first sensor; and establishing, via the switched fabric, in response to detecting the fault, a second communications path between the processing unit and a second sensor of the plurality of sensors, as disclosed, taught, or suggested by Fehr.
	It would have been obvious to modify and combine the cited references because bypassing and generating a new path avoids undesired consequences such as path failure and path congestion within a vehicle system (Fehr, Paragraph 0028).
Regarding Claim 20, Zhu, as modified, teaches the computer program product of claim 19, wherein detecting the fault associated with the first sensor comprises determining, based on sensor data received from the first sensor, that the first sensor is faulty (detecting an issue or fault with a first sensor based on the data received from the first sensor to the vehicle system, Zhu, Col. 20 Lines 21-25 and Col. 19 Lines 4-49).

Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. U.S. Patent 9,868,446 (hereinafter, Zhu), in view of Fehr et al. U.S. P.G. Publication 2005/0038583 (hereinafter, Fehr), in further view of Butts et al. U.S. P.G. Publication 2008/0186870 (hereinafter, Butts).
Regarding Claim 3, Zhu, as modified, teaches the method of claim 1.
	Zhu does not specifically teach the method to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor.
	The examiner finds Butts discloses, teaches, or suggests the above missing limitations. Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhu to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).
Regarding Claim 4, Zhu, as modified, teaches the method of claim 1.
	Zhu does not specifically teach the method to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message.
The examiner finds Butts discloses, teaches, or suggests the above missing limitations. As noted in claim 3, Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1). Moreover, Butts teaches communication between the various ECUs, controllers, and sensors (Butts, Paragraph 0082 and Figure 1). Thus, Butts also teaches the ability to determine a fault associated with a device (e.g., controller or sensor) when the device fails to responds to a message (Butts, Paragraphs 0082 and Figure 1).  
As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhu to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors via failure to respond to a message) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).
Regarding Claim 9, Zhu, as modified, teaches the apparatus of claim 7.
	Zhu does not specifically teach the apparatus to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor.
	The examiner finds Butts discloses, teaches, or suggests the above missing limitations. Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Zhu to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).
Regarding Claim 10, Zhu, as modified, teaches the apparatus of claim 7.
	Zhu does not specifically teach the apparatus to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message.
The examiner finds Butts discloses, teaches, or suggests the above missing limitations. As noted above, Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1). Moreover, Butts teaches communication between the various ECUs, controllers, and sensors (Butts, Paragraph 0082 and Figure 1). Thus, Butts also teaches the ability to determine a fault associated with a device (e.g., controller or sensor) when the device fails to responds to a message (Butts, Paragraphs 0082 and Figure 1).  
As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Zhu to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors via failure to respond to a message) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).
Regarding Claim 15, Zhu, as modified, teaches the autonomous vehicle of claim 13.
	Zhu does not specifically teach the autonomous vehicle to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor.
	The examiner finds Butts discloses, teaches, or suggests the above missing limitations. Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Zhu to include detecting the fault associated with the first sensor comprises detecting a loss of signal from the first sensor, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).
Regarding Claim 16, Zhu, as modified, teaches the autonomous vehicle of claim 13.
	Zhu does not specifically teach the autonomous vehicle to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message.
The examiner finds Butts discloses, teaches, or suggests the above missing limitations. As noted in claim 3, Butts teaches a vehicle monitoring system wherein the monitoring system detects a fault associated with a vehicle device (e.g., controller or sensor) within the vehicle system due to a loss of signal from the vehicle device (i.e., vehicle determines missing messages, thus indicating a failed device) (Butts, Paragraphs 0076 and 0081-0082 and Figure 1). Moreover, Butts teaches communication between the various ECUs, controllers, and sensors (Butts, Paragraph 0082 and Figure 1). Thus, Butts also teaches the ability to determine a fault associated with a device (e.g., controller or sensor) when the device fails to responds to a message (Butts, Paragraphs 0082 and Figure 1).  
As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Zhu to include detecting the fault associated with the first sensor comprises determining that the first signal fails to respond to a message, as disclosed, taught, or suggested by Butts.
	It would have been obvious to modify and combine the cited references because detecting the failure of communication between devices of a vehicle (e.g., controller or sensors via failure to respond to a message) allows a vehicle to determine the potential loss of vehicle functions due to communication failure (Butts, Paragraph 0136).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. U.S. Patent 9,868,446 (hereinafter, Zhu), in view of Fehr et al. U.S. P.G. Publication 2005/0038583 (hereinafter, Fehr), in further view of Levinson et al. U.S. P.G. Publication 2017/0123428 (hereinafter, Levinson).
Regarding Claim 6, Zhu, as modified, teaches the method of claim 1.
	Zhu does not specifically teach the method to include that the second sensor comprises a redundant sensor of the plurality of sensors.
	The examiner finds Levinson discloses, teaches, or suggests the above missing limitations. Levinson teaches a vehicle system having redundant sensors, such that a second sensor of the system may be a redundant sensor of a plurality of sensors (Levinson, Paragraph 0066 and Figure 3B-3E).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zhu to include that the second sensor comprises a redundant sensor of the plurality of sensors, as disclosed, taught, or suggested by Levinson.
	It would have been obvious to modify and combine the cited references because having redundant sensors allows functions of the vehicle to continue to operate (e.g., front object detection) even when a sensor or sensors fail (Levinson, Paragraph 0066).
Regarding Claim 12, Zhu, as modified, teaches the apparatus of claim 7.
	Zhu does not specifically teach the apparatus to include that the second sensor comprises a redundant sensor of the plurality of sensors.
	The examiner finds Levinson discloses, teaches, or suggests the above missing limitations. Levinson teaches a vehicle system having redundant sensors, such that a second sensor of the system may be a redundant sensor of a plurality of sensors (Levinson, Paragraph 0066 and Figure 3B-3E).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Zhu to include that the second sensor comprises a redundant sensor of the plurality of sensors, as disclosed, taught, or suggested by Levinson.
	It would have been obvious to modify and combine the cited references because having redundant sensors allows functions of the vehicle to continue to operate (e.g., front object detection) even when a sensor or sensors fail (Levinson, Paragraph 0066).
Regarding Claim 18, Zhu, as modified, teaches the autonomous vehicle of claim 13.
	Zhu does not specifically teach the autonomous vehicle to include that the second sensor comprises a redundant sensor of the plurality of sensors.
	The examiner finds Levinson discloses, teaches, or suggests the above missing limitations. Levinson teaches a vehicle system having redundant sensors, such that a second sensor of the system may be a redundant sensor of a plurality of sensors (Levinson, Paragraph 0066 and Figure 3B-3E).
	As a result, the examiner finds, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous vehicle of Zhu to include that the second sensor comprises a redundant sensor of the plurality of sensors, as disclosed, taught, or suggested by Levinson.
	It would have been obvious to modify and combine the cited references because having redundant sensors allows functions of the vehicle to continue to operate (e.g., front object detection) even when a sensor or sensors fail (Levinson, Paragraph 0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667